Citation Nr: 1723651	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a skin disorder to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel



INTRODUCTION

The Veteran has active service in the United States Navy from September 1965 to January 1969.  

These matters come before the Board of Veterans Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran indicated by statement dated June 2016 that he no longer wishes to appear at a Board hearing.  The Board deems the Veteran's prior hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d).  

This case was remanded in July 2016 for further development. 

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran has a current acquired psychiatric disorder to include a depressive disorder.

2. The Veteran has been shown to have experienced psychological trauma in-service including exposure to dead bodies and indirect gunfire. 

3. There is an approximate balance of positive and negative evidence as to whether his current depressive disorder is related to his military service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. § 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Lay testimony is sufficient to corroborate an in-service stressor (absent clear and convincing evidence to the contrary) when evidence establishes that Veteran engaged in combat with the enemy and the claimed stressor is related to that combat.  38 U.S.C.A. § 1154(b).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board finds the first Shedden element is met.  While treating providers and VA examiners have consistently opined the Veteran's symptomatology does not meet the diagnostic criteria for PTSD, they have confirmed the Veteran has a current psychiatric disorder to include a depressive disorder.  See, e.g., January 2017 VA psychological examination.  The Veteran may sincerely believe that he has PTSD, but as a lay person, he is only competent to report the subjective symptomatology he has experienced.  He is not competent to offer an opinion as to the underlying psychiatric disability causing those symptoms.  In this case, the weight of the medical evidence supports the conclusion that the Veteran has a current depressive disorder.

The Board finds the second Shedden element is met.  The Board notes that the Veteran's service records confirm that he served in the Republic of Vietnam during the Vietnam War and received several medals including the Vietnam Service Medal, which support his contention that he was in an area involving hostile military activity.  While the Veteran was not in a direct combat role, the Veteran stated he was exposed to trauma and danger including seeing dead bodies and being exposed to indirect gunfire.  See, e.g., January 2017 VA psychological examination.  The Board notes the record contains credible supporting evidence that the Veteran was exposed to a hostile combat environment and finds the Veteran experienced traumatic events during his service in war.  

The Board finds the third Shedden element is met.  The Board remanded this case in July 2016 in part because the January 2011 VA psychological examiner did not adequately address whether the Veteran's depressive disorder was etiologically related to service.  A January 2017 VA examining psychiatrist reviewed the Veteran's pertinent medical history and indicated that the Veteran's exposure to trauma in Vietnam was a cause of his current depressive disorder.  The examiner noted the Veteran had no prior history of mental health issues before service.  The examiner opined that medical literature indicates psychological trauma is a cause of mood disorders.  

While other non-military stressors have been noted in medical evidence as causing or contributed to his disability, the Board gives great probative weight to the January 2017 VA psychological examiner's opinion.  The Board notes that it is consistent with statements from the Veteran and his family members, which indicate the Veteran's mood worsened and was unstable after he returned from Vietnam.  See, e.g. January 2017 statement from the Veteran's daughter.  Therefore, the Board finds that the nexus requirement is met. 

In light of the above, the Board finds that the evidence currently of record supports a finding that the Veteran is entitled to service connection for a depressive disorder.  The benefit sought on appeal is granted.


ORDER

Entitlement to service connection for a depressive disorder is granted.


REMAND

In regard to the Veteran's claim for entitlement to service connection for a skin condition, the Board finds further development is needed to fulfill its duty to assist the Veteran and ensure than there is substantial compliance with the July 2016 remand directives.  

First, the Board notes that several statements in the record indicate there may be outstanding, relevant VA treatment records and Social Security Administration (SSA) records.  See, e.g., March 2017 Statement from the Veteran's wife (noting that the Veteran recently had to go to the Villages VA clinic in Florida to have pictures taken of his skin cancer spots); January 2017 VA psychological examination (noting the Veteran's primary sources of income now are SSA and VA disability).  Accordingly, the AOJ should make reasonable efforts to obtain any outstanding relevant records and associate them with the other evidence pertinent to the Veteran's claim.

Second, the Board instructed the AOJ to obtain on a VA examiner's opinion on whether the Veteran's skin cancer could be caused by his sun exposure in-service and presumed exposure to herbicides in Vietnam.  The January 2017 VA skin examiner opined that sun exposure increases the risk of squamous cell carcinoma and noted the Veteran worked as a truck driver for many years.  However, the opinion does not clearly state the extent to which the Veteran's sun exposure during service is etiologically related to his current skin condition.  Furthermore, the January 2017 VA skin examiner did not address the possibility that herbicide exposure contributed the Veteran's skin disorder.  Therefore, the AOJ should obtain an addendum opinion further addressing the Veteran's sun and herbicide exposure during service.  The VA examiner should opine on whether it is at least as likely as not that the Veteran's sun and herbicide exposures during service are etiologically related to his current skin condition. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request his assistance in identifying any outstanding, relevant records to include SSA records and records from Villages VA clinic in Florida.

The AOJ should make reasonable attempts to obtain identified outstanding VA records and SSA records, and associate all relevant evidence with the record. 

2. After completing the development above, the AOJ should obtain an addendum opinion from an appropriate VA examiner on whether the Veteran's in-service sun exposure and presumed exposure to herbicides in Vietnam are etiologically related to his current skin disorder.  The examiner should answer the following questions and specifically address the effects of herbicide exposure on the Veteran's skin:

(a)  Please identify all diagnosed skin disorders during the pendency of the appeal (since 2009), including but not limited to actinic keratosis, squamous cell carcinoma, and basal cell carcinoma, based on a review of all lay and medical evidence of record. 

(b)  Please state whether it is at least as likely as not (probability of 50% or more) that the diagnosed acquired skin disorders were incurred as a result of service, had onset during service or are otherwise caused or aggravated by service, to include the Veteran's claimed in-service sunburns and presumed herbicide exposure.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered. 

3. Readjudicate the claim for entitlement to service connection for a skin disorder.  If the benefits sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


